          Case 1:21-cv-05411-JPC Document 42 Filed 07/27/21 Page 1 of 2




                                                                           Main Brooklyn Office
                                                        1602 McDonald Avenue, Brooklyn, NY 11230

Phone: (718) 384-2323 ● Fax: (718) 384-2555 ● E-Mail: natraj@turturrolawpc.com ● www.turturrolawpc.com

Matthew J. Turturro, Esq. (Managing Partner)
*Natraj S. Bhushan, Esq. (Partner)
Paulina Bellantonio, Esq. (Associate)
Anthony A. Nozzolillo, Esq. (Of Counsel)                        The conference scheduled for July 28, 2021 at
*Admitted in NY and NJ                                          11:00 a.m. is adjourned to July 29, 2021 at 12:00
                                                                p.m.
                                   July 26, 2021
                                               SO ORDERED.
Via ECF                                        Date: July 27, 2021
Hon. John P. Cronan, USDJ                      New York, New York
United States District Court                                          ____________________
Southern District of New York                                           JOHN P. CRONAN
500 Pearl Street                                                     United States District Judge
New York, NY 10007
               Re:           Roc-A-Fella Records, Inc. v. Damon Dash
               Docket No.: 21-CV-5411
               Subject:      LETTER MOTION REQUESTING ADJOURNMENT OF
                             CONFERENCE SCHEDULED FOR JULY 29, 2021

Dear Judge Cronan,

        The undersigned is counsel for defendant Damon Dash in this matter. The letter motion is

being submitted pursuant to your Honor’s Individual Rules of Practice (3) (B) to adjourn the

conference presently scheduled for July 29, 2021 at 11:00AM (“Conference”).

        The basis for the adjournment is that the undersigned will be engaged in an oral argument

in the Supreme Court of the State of New York, New York County on the date and time of the

Conference. I have conferred with Plaintiff’s counsel and propose the following dates and times

for the conference if the Court is available: morning of July 29, 2021 (9:30-1pm), August 5,

2021 (anytime) and August 6, 2021 (anytime).




                                                    1
          Case 1:21-cv-05411-JPC Document 42 Filed 07/27/21 Page 2 of 2



        This is the first request for an adjournment and the Plaintiff’s counsel has no objection to

this request.

        For the foregoing reasons, it is respectfully requested that this motion be granted and the

Conference adjourned.

                                                      Respectfully submitted,
                                                      TURTURRO LAW, P.C.
                                                      By: /s/ Natraj S. Bhushan

To (via ECF): Alex Spiro, Esq., Paul Maslo, Esq., and Luke Nikas, Esq.
Attorneys for the Plaintiff




                                                 2
